NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2723-18T2

CITIZENS UNITED
RECIPROCAL EXCHANGE,

          Plaintiff-Appellant,

v.

AHS HOSPITAL CORP./
MORRISTOWN MEDICAL
CENTER, a/s/o T.S.,

     Defendant-Respondent.
__________________________

                    Argued November 14, 2019 – Decided December 17, 2019

                    Before Judges Whipple, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-2312-18.

                    Damian Scialabba argued the cause for appellant (Eric
                    S. Poe, attorney; Eric S. Poe, of counsel and on the
                    briefs; Abbey True Harris, on the briefs).

                    John T. Grogan, Jr. argued the cause for respondent
                    (The Grogan Law Group, LLC, attorneys; John T.
                    Grogan, Jr., of counsel; Richard William Carlson, on
                    the brief).
PER CURIAM

      Plaintiff Citizens United Reciprocal Exchange (CURE) appeals from a

January 22, 2019 order denying its order to show cause which sought to vacate

an arbitration award in favor of defendant AHS Hospital Corp./Morristown

Medical Center (AHS). We dismiss.

      In May 2014, T.S. was injured in an automobile accident which resulted

in him seeking medical treatment at AHS. T.S. was insured by CURE and had

personal injury protection coverage. AHS billed CURE over $20,000 for the

services provided to T.S., but CURE paid less than $3000. AHS filed a demand

for arbitration under the Alternative Procedure for Dispute Resolution Act

(APDRA), N.J.S.A. 2A:23-1 to -19, for the remaining balance. In July 2018,

the arbitrator issued an award in favor of AHS for the remaining balance. The

arbitrator disqualified CURE's expert and rejected the expert's findings because

she determined the methodology used was unreliable and flawed based on our

unpublished decision in Surgicare of Englewood Cliffs v. Allstate Ins. Co., No.

A-0948-09 (App. Div. May 25, 2010) (slip op. 1–3). Ultimately, the arbitrator

found AHS's charges were usual, customary, and reasonable, and CURE failed

to provide competent evidence to contradict AHS.




                                                                        A-2723-18T2
                                       2
      On November 26, 2018, CURE filed an order to show cause in the Law

Division seeking to vacate the arbitrator's award. CURE argued the arbitrator

erred because the services provided by AHS were subject to the analysis

provided in N.J.A.C. 11:3-29.4(e), and the arbitrator did not properly apply the

regulation. The trial court denied CURE's order to show cause because the

arbitrator "disqualified CURE's auditor" and, "[w]ithout the audit, the arbitrator

found that CURE offered no competent contradictory evidence."

      The trial court also found AHS's evidence sufficient to satisfy its burden

under N.J.A.C. 11:3-29(e)(1). The court ruled the certification from the billing

representative, the bills presented to other insurers, and the copies of checks

paid by the insurers were enough to satisfy the burden. The court concluded the

arbitrator acted according to the requirements of N.J.A.C. 11:3-29.4(e). CURE

timely appealed.

      Our review of an arbitration award is limited. Mt. Hope Dev. Assoc. v.

Mt. Hope Waterpower Project, L.P., 154 N.J. 141, 152 (1998). "Generally, the

fact-findings of a trial court sitting without a jury should be affirmed if

supported by sufficient credible evidence in the record."      Cobo by Hudson

Physical Therapy Servs. v. Mkt. Transition Facility by Material Damage

Adjustment Corp., 293 N.J. Super. 374, 383 (App. Div. 1996). Under N.J.S.A.


                                                                          A-2723-18T2
                                        3
2A:23A-18(b), after an arbitration award is confirmed, modified, or corrected ,

"[t]here shall be no further appeal or review of the judgment or decree."

However, there are exceptions when it is "necessary for [the court] to carry out

'its supervisory function over the [trial] courts.'" Morel v. State Farm Ins. Co.,

396 N.J. Super. 472, 475–76 (App. Div. 2010) (quoting Mt. Hope Dev. Assoc.,

154 N.J. at 152). "Supervisory function" permits a reviewing court to exercise

appellate jurisdiction when a trial court has exceeded its jurisdiction under the

APDRA. See Morel, 396 N.J. Super. at 476. It also allows appellate review

"where public policy would require" it. Mt. Hope Dev. Assoc., 154 N.J. at 152.

Based on our review of the record, CURE does not satisfy the high standard for

appellate review of an arbitration award under the APDRA.

      Here, the trial court did not exceed its jurisdiction, addressed the issues,

and did not "commit any glaring errors that would frustrate the Legislature's

purpose in enacting the APDRA." Riverside Chiropractic Grp. v. Mercury Ins.

Co., 404 N.J. Super. 228, 240 (App. Div. 2008); see also Fort Lee Surgery Ctr.,

Inc. v. Proformance Ins. Co., 412 N.J. Super. 99, 103–04 (App. Div. 2010)

(dismissing appeal where the trial judge "navigated within APDRA's parameters

. . . ."). Moreover, this matter does not involve public policy issues requiring

our review.


                                                                          A-2723-18T2
                                        4
Dismissed.




                 A-2723-18T2
             5